Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 10/22/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-12 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
In Claim 1 Line(s) 8, the limitation “the machined upper datum” is in reference to “an upper datum” in the prior line.  For the purpose of examination, the limitation will read as the same, “the upper datum”, as is supported by the specification (Paragraph(s) 00015). Likewise, all recitations in the claims directed towards a “machined upper datum” will be treated similarly. The examiner notes that the process of using the apparatus is viewed as a recitation of intended use, thus the term “machined” is not given patentable weight. See MPEP 2112.01 I and 2114-2115.
In Claim 6 Line(s) 1-2, the limitation “is an injection molded polymer” recites the intended use of a polymer produced only through injection molding; thus the term “injection molded” is not given patentable weight. The examiner notes that the process of using the apparatus is viewed as a recitation of intended use, thus a polymer ring is only required. See MPEP 2112.01 I and 2114-2115. 
In Claim 12, the limitation “wherein the ring is formed by a process that is one of a separate process before attaching the ring to the machined upper datum surface and a post-process during which the ring is formed onto the machined datum surface” recites intended use; thus this limitation is not given patentable weight. The examiner notes that the process of using the apparatus is viewed as a recitation of intended use, thus only a “ring” is required. See MPEP 2112.01 I and 2114-2115. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 6-7 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 6 Line(s) 1-2, the limitation “the ring is an injection molded polymer” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because the ring as defined in Claim 1 is so 
In Claim 6 Line(s) 1-2, the limitation “the polymer” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because the ring as defined in Claim 1 is so defined as a feature of “a support plate found from cast metal”.  Instead, this limitation rises to the level of indefiniteness because it is unclear if the ring is now metal and some combination of polymer, if the ring is no longer comprising metal, or the ring is no longer a part of the support plate.  
Appropriate correction is required. 
35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The ring is defined in Claim 1 as a feature of an entirely cast metal support plate; thus, the applicant does not need to later recite that the ring is metal.  Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The ring is defined in Claim 1 is already presented as a feature of the support plate. The process by which it is formed is not provided patentable weight (Please see the claim interpretation, above). Thus, the applicant has not introduced new subject matter that would differentiate the ring as proposed by Claim 1 to the ring as proposed by Claim 12.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can precede the term “means” or “step” or the generic placeholder, i.e. an "ink delivery means" is equivalent to "means for ink delivery". See MPEP 2181 A. titled “The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the immediate specification are as follows:   
In Claim(s) 2 Line(s) 3, the limitation “ an adaptive support apparatus" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “adaptive support apparatus” will be read as “an interface plate and a lateral adapter" as is presented by the (Paragraph(s) 00039).  Likewise, all recitations in the claims directed towards an “adaptive support apparatus” will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. § 103 as being unpatentable over MUNRO (US-10807309-B2), hereinafter referred to as MUNRO, in view of BAE (US-5545367-A), hereinafter referred to as BAE.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See MPEP 717.02.
Regarding Claim 1, MUNRO teaches a three-dimensional printer for manufacturing a three-dimensional article (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.), comprising:
	-	 a light engine for selectively hardening photocurable resin at a build plane (light engine, 50, Column 4 Line(s) 5-20 and Figure(s) 1-10B);
	-	 a support plate (support plate 10, Column 3 Line(s) 15-20 and Figure(s) 1-10B):
	-	 an upstanding ridge having an upper datum surface (raised ridge 66, Column 4 Line(s) 30-45 and Figure(s) 3. Please see the Special Considerations Interpretation, above.);
	-	 a ring disposed upon the (see ledge between the resin vessel 20 and the raised ridge 66, Figure(s) 1-10B and Column 3 Line(s) 20-40. Please see the Special Considerations Interpretation, above.);
	-	 a resin vessel including a transparent sheet that defines a lower bound for the photocurable resin (resin vessel 20, Figure(s) 1-10B and Column 3 Line(s) 20-40),
	-	 the transparent sheet impinging upon the crest to define a distance between the light engine and the build plane (transparent sheet 30, Figure(s) 1-10B and Column 4 Line(s) 0-30).
In the same field of endeavor, BAE teaches a vat comprised of metal, stainless steel, or alloy with quartz or sapphire in thick glass (BAE, Column 10 Line(s) 10-40).
MUNRO and BAE are analogous in the field of vats with windows. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify MUNRO'(s) support plate material with BAE'(s) metal, stainless steel, or alloy vat, because this allows for increased temperature ranges to maintain a uniform temperature throughout the vat and prevent natural convection (BAE, Column 10 Line(s) ). 	
 
Regarding Claim 2, MUNRO teaches the three-dimensional printer of Claim 1 wherein the support plate includes a (The examiner considers that the support plate inherently has a lower surface and a fixed starting point. Please see the Special Considerations Interpretation, above.):
	-	 an adaptive support apparatus coupled to the light engine (movement mechanism 40, Column 4 Line(s) 5-30 and Figure(s) 1-10B. Please see the 35 U.S.C. § 112(f) interpretation, above. The examiner notes that the broadest reasonable interpretation of “coupled” does not have to include physical contact, and can include electronic coupling.); and 
	-	a plurality of vertical struts coupled between the adaptive support apparatus and the (receiving arms 44, Column 3 Line(s) 45-60 and Figure(s) 1-10B. Please see the 35 U.S.C. § 112(f) interpretation, above. The examiner notes that the broadest reasonable interpretation of “coupled” does not have to include physical contact, and can include electronic coupling.).
 
Regarding Claim 3, MUNRO teaches the three-dimensional printer of Claim 2 wherein the light engine includes a projection lens module (window 38 of the fluid spill containment vessel 34, Column 3 Line(s) 50-60 and Column 3 Line(s) 35-50 and Figure(s) 1-10B),
	-	 the adaptive support apparatus vertically references to the projection lens module (window 38 of the fluid spill containment vessel 34, Column 3 Line(s) 50-60 and Column 3 Line(s) 35-50 and Figure(s) 1-10B. The examiner considers the term “vertically references” to mean to have a vertical reference. Because the light engine is capable of vertical movement, it has a vertical reference relative to the window 38.).
 
Regarding Claim 4, MUNRO teaches the three-dimensional printer of Claim 1 wherein the support plate includes an upper surface defining an inwardly facing vertical wall that engages an outer surface of the resin vessel to align the transparent sheet to the upstanding ridge (Figure(s) 1-10B).
 
Regarding Claim 5, MUNRO teaches the three-dimensional printer of Claim 1 wherein the upstanding ridge defines a rectangular shape with four rounded corners (Figure(s) 1-10B),
	-	 the rounded corners individually defined a recess corner relief (recessed area 68, Figure(s) 3 and Column 4 Line(s) 30-50. The examiner considers this limitation “to reduce a stress concentration at the corners” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the Device does not Differentiate Apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.).
 
Regarding Claim 6, please see the 35 U.S.C. § 112(b) rejection, above.
 
Regarding Claim 7, please see the 35 U.S.C. § 112(b) rejection, above.
 
Regarding Claim 8, please see the rejection from Claim 1, above. Please see the 35 U.S.C. § 112(d) rejection, above.
 
Regarding Claim 9, MUNRO teaches the three-dimensional printer of Claim 1 further comprising a main vertical support (vertical support 4, Column 3 Line(s) 45-60 and Figure(s) 1-10B and Column 3 Line(s) 10-20),
	-	 the support plate is attached to the main vertical support (Column 3 Line(s) 10-20).
 
Regarding Claim 10, MUNRO teaches the three-dimensional printer of Claim 9 further comprising a motorized carriage (motorized carriage 42, Column 3 Line(s) 40-60),
	-	 the motorized carriage coupled to a support tray (motorized carriage 42, Column 3 Line(s) 40-60. The examiner notes that the broadest reasonable interpretation of “coupled” does not have to include physical contact, and can include electronic coupling.),
	-	 the support tray supporting the three- dimensional article on a lower surface (56 on 46, Column 3 Line(s) 55-65. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).
 
Regarding Claim 11, MUNRO teaches the three-dimensional printer of Claim 10 further comprising a controller configured to operate the motorized carriage and the light engine to manufacture the three-dimensional article (Figure(s) 1).
 
Regarding Claim 12, MUNRO teaches the three-dimensional printer of Claim 1 wherein the ring (see ledge between the resin vessel 20 and the raised ridge 66, Figure(s) 1-10B and Column 3 Line(s) 20-40. Please see the Special Considerations Interpretation, above. Please see the 35 U.S.C. § 112(d) rejection, above.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743